DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Neal et al. (US 2017/0169484 A1) and further in view of Torrance (US 9,641,632 B1).
Claims 1, 8, 15:
Neal teaches receiving, at one or more servers and from a browser that is configured to block third party cookies that are of a different domain than a domain of a publisher page and while the publisher page is presented by the browser at a client device, a request that includes a first cookie generated as a first party cookie to the publisher page (publisher receiving a cookie previously been set by the publisher along with the request) (see [0028]-[0030]);
providing, responsive to the received request, a content item including a script that, upon interaction with the content item, causes the browser to execute a navigation request that includes the first cookie (the web site includes a banner advertisement served by an ad server which provides link to the advertiser site) (see [0029],[0033]); 
receiving, by the one or more servers and from the browser, the navigation request including the first cookie; mapping, by one or more servers, the first cookie to a server cookie the adserver receiving the request to serve and determines an advertisement to serve depending on the cookie received from the browser, the adserver receives and reads the cookie accompanying a browser request recognize the cookie values identified … that the advertiser’s web server originally places in the cookie… ) [0030]-[0035]);
serving, by the one or more servers, content selected using information corresponding to the server cookie in response to receipt of subsequent requests for content that include the first encrypted cookie based on the mapping between the server cookie and the first cookie (see [0033]-[0040]).
Neal failed to explicitly teach encrypting the first cookie. However, Torrance teaches encrypting the user id using an encryption key that is passed along with the pixel tag and is generated and stored on the ad server (see col. 12 line 54 to col. 13 line 6). It would have been obvious to one of ordinary skill in the art at the time of the invention to encrypt the user information in Neal, as in Torrance, in order to protect user privacy. 
Claims 2, 9, 16:
Torrance teaches wherein the first encrypted cookie is one way encrypted such that an underlying cookie of the publisher page is not discoverable from the first encrypted cookie (see col. 12 line 62 to col. 13 line 6).

Claims 3, 10, 17:
Neal teaches dropping the server cookie on the client device in response to receiving the navigation request at the one or more servers (see [002]-[0030], [0037]).
Claims 4, 11, 18:

Claims 5, 6, 12, 13, 19, 20:   
 Neal/Torrance teaches receiving a different request that includes the server cookie and a second encrypted cookie generated as a first party cookie to a different publisher page; mapping the second encrypted cookie to the first encrypted cookie based on the mapping between the first encrypted cookie and the server cookie that was created in response to receiving the navigation request; and selecting different content to be provided in the different publisher page based on a combination of information collected by the one or more servers using each of the first encrypted cookie, the server cookie, and the second encrypted cookie based on the mapping between the second encrypted cookie, the first encrypted cookie, and the server cookie; and providing the selected different content to a device that submitted the different request; inserting, by the one or more servers, a script into the different content in response to receiving the different request and based on the mapping wherein the script causes the second encrypted cookie to be transmitted to the one or more servers in response to interaction with the content at the publisher page (each webpage or publisher’ page which includes the advertisement includes a script to request the advertisement and each cookie is stored for comparison in order to send a further content on the next request) (see [0028]-0030], [0036]-[0043]).
Claims 7, 14, 21:
.
Response to Arguments
Applicant's arguments filed 1/13/12 have been fully considered but they are not persuasive.  
The claim recites receiving a request including an encrypted cookie (from a browser that is configured to block third party cookie). Whether the browser is configured to block third party cookie does not affect the method step of receiving of a request for a cookie by a server from the browser. There is no additional step or feature claimed that would exclude from receiving a cookie with the request from the browser.  The next step is providing of a content item and a script, in response to the request. The claim further recites receiving from the browser a navigation request including the first encrypted cookie (the encrypted cookie that was received by the server is again received with the navigation). Next, the server maps the received encrypted cookie to a cookie at the server (a cookie stored at the server). Last, the claim recites serving a content selected using information corresponding to the server cookie in response to receipt of a subsequent request (for presentation with the same publisher page) that included the first encrypted cookie (but not the server cookie). 

In response to Applicant argument, whether the cookie at the server is considered a third party cookie does not change the step of mapping a cookie received from a browser and a cookie stored at the server, there is no additional step that would alter the claimed step of mapping. 
Further, Applicant argues that the cookie in set by a publisher and provided with a request for the publisher web site is a first party cookie to the publisher web site. Applicant argues also that Neal does not suggest any use of third party cookie being used to serve these other advertisement. However, the claim recites serving content selected using information corresponding to the server cookie, but does not indicated that the cookie at the server is from first,  third or fourth party.  
The claim recites a browser configured to block third party cookies … but does not recite what is argued by applicant (the claims specifically require that “first encrypted cookie,” which “is a first party cookie to the publisher page,” be mapped “to a server cookie that is a first party cookie to the domain of the one or more servers and a third party cookie to the domain of the publisher page” being presented by the browser at the client device, and that the mapping be used to serve “content selected using ... the server cookie in response to receipt of subsequent requests for content that include the first encrypted cookie, but not the server cookie). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






YR
/YEHDEGA RETTA/            Primary Examiner, Art Unit 3688